Citation Nr: 0006442	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  92-10 875	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a right foot disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
stomach disorder.

4.  Entitlement to service connection for bilateral ingrown 
toenails.

5.  Entitlement to service connection for bilateral hallux 
valgus.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from August 1943 to 
December 1945 and from February 1948 to February 1950.  

The issues of entitlement to service connection for a 
psychiatric disorder, residuals of a right foot injury, and a 
stomach disorder were previously denied by the Department of 
Veterans Affairs (VA) in a rating decision of July 1947.  The 
veteran did not appeal that determination within one year of 
the notice thereof, and that decision became final.  

This current matter came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of January 
1991, by the New York, New York, Regional Office (RO), which 
denied the veteran's claims of entitlement to service 
connection for a psychiatric disorder, residuals of a right 
foot injury, and a stomach disorder on a de novo basis; that 
rating action also denied service connection for PTSD, 
bilateral ingrown toenails, and bilateral hallux valgus.  The 
determination was confirmed by a rating action in February 
1991.  The record indicates that a notice of disagreement 
with the above decisions was received in December 1992.  A 
statement of the case was issued in January 1992.  The 
veteran appeared and offered testimony at a hearing before a 
hearing officer at the RO in February 1992, at which time it 
was indicated that the issues on appeal were: entitlement to 
service connection for a foot disorder, a stomach disorder, a 
nervous disorder, PTSD, bilateral ingrown toenails, and a 
skin disorder.  A hearing officer's decision entered in 
February 1992 confirmed the previous denials of the veteran's 
claims.  A supplemental statement of the case was issued in 
March 1992.  The appeal was received at the Board in July 
1992.  

In February 1993, the Board remanded the case to the RO for 
further development.  In February 1994, the veteran's claims 
file was transferred to the Columbia, South Carolina, RO.  A 
VA compensation examination was conducted in November 1997.  
A supplemental statement of the case (SSOC) was issued in 
December 1997, which determined that new and material 
evidence had not been submitted to reopen the claims for 
service connection for a psychiatric disorder, a right foot 
disorder, and a stomach disorder; the RO also confirmed its 
previous denials of service connection for PTSD and bilateral 
ingrown toenails.  Another SSOC, pertaining to the issue of 
service connection for PTSD, was issued in February 1998.  
The appeal was received back at the Board in March 1998.  

In April 1998, the Board again remanded the case to the RO 
for further development.  VA compensation examinations were 
conducted in October and December 1998.  VA outpatient 
treatment reports were received in July 1999.  An SSOC was 
issued in July 1999, which confirmed the previous denials of 
the veteran's claims, as well as the denial of service 
connection for bilateral hallux valgus.  The veteran's 
substantive appeal (VA Form 9) was received in September 
1999.  The appeal was received back at the Board in February 
2000.  

The veteran is currently represented by The American Legion, 
which submitted written argument to the Board in February 
2000.  


REMAND

As noted above, this case was previously before the Board in 
April 1998, at which time it was remanded to the RO for 
further procedural and evidentiary development.  
Specifically, the RO was requested to contact the RO of 
current jurisdiction in an effort to locate the missing 
portion of the veteran's claims file, particularly any 
records from April 1990 to February 1994.  The RO was also 
directed to ask the veteran to submit any other pertinent 
evidence in his possession and to indicate the source of any 
pertinent medical treatment.  In addition, the RO was 
requested to attempt to obtain any identified additional 
medical records, private or VA, which have not already been 
obtained, and associate them with the claims file.  Finally, 
the Board indicated that the veteran be given another 
opportunity to appear at a hearing on appeal, if he so 
desired.  

Upon reviewing the record currently before us, the Board 
notes that, in an RO letter of June 1998, the veteran was 
asked to furnish the names, addresses, and approximate dates 
of treatment from all VA and non-VA health care providers 
from whom he had received treatment for any claimed 
disability or appropriate release forms so the VA could 
assist him in obtaining such medical records.  The veteran 
was also asked to furnish copies of any records he might have 
sent to the RO during the period from April 1990 to February 
1994.  The RO also asked the veteran to confirm whether he 
still desired a hearing before a local hearing officer.  No 
response was received from the veteran.  

In September 1999, after issuance an SSOC in July 1999, the 
RO received a VA Form 9 (Appeal to Board of Veterans' 
Appeals), dated in August 1999, from the veteran.  On that 
form,which was also signed by his representative, the veteran 
checked Item 8A, indicating that he does not want a BVA 
hearing.  In addition, however, he checked Item 8C, which 
indicates that he does wish to appear personally at the local 
VA office, before a Member of the Board.  This combination of 
entries is not clear.  Although we could infer that the 
veteran meant he does not desire a BVA hearing at all, based 
upon his checking Item 8A, we could also conclude that, by 
checking Item 8C, he meant to indicate that he does not 
desire a hearing before the Board in Washington, DC, but does 
wish to attend a Travel Board hearing before a Member of the 
Board at the RO.  This confusing articulation of the 
veteran's wishes is unfortunate, but, in order to clarify the 
matter and assure due process of law, the file must be 
returned to the RO so that a Travel Board hearing can be 
scheduled, since it appears that is what the veteran prefers.  
See 38 C.F.R. § 20.703 (1999).  

Accordingly, the case is remanded to the RO for the following 
action:

The RO should schedule the veteran for a 
personal hearing before a traveling 
Member of the Board at the local office.  

After the hearing, the claim should be returned to the Board 
for appellate review in accordance with the usual procedures.  
No action is required of the veteran until he receives 
further notice.  The purpose of this REMAND is to accord the 
veteran due process of law.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (1999).




